DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application

Claims 8-11 are pending and presented for examination. Claims 8-11 were amended in the instant response dated 5 October 2021 which is acknowledged and entered.
The rejection of claims 8-11 under 35 U.S.C. 112(b) is WITHDRAWN over the instant amendment rewriting claim 8. The nanocarbon micro-particles are being construed as nanoscale carbon particles in accordance with the instant specification at [0037].

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to claim 8 (and those dependent thereon), none of the cited prior art either alone or in combination discloses or reasonably suggests a method of making a nanosized carbon particle by a method comprising digestion of a malvaeceae plant in an alkaline solution heated at 15-180C for more than one hour which is then acidified and coagulated to extract a lignin agglomerate which is then washed with water and dried, carbonized, crushed to 10-4 microns, heated via  a plasma gas at 200-10000C to form the particles. Newly cited JP2016023115 discloses usage of plant materials which are heated to carbonize and treated with plasma but it does not disclose digestion to produce lignin which is carbonized. Newly cited “Effect of carbonization temperature and chemical pre-treatment  on the thermal change and fiber morphology of kenaf based carbon fibers” to Kim et al., discloses heating of kenaf (which is  a malvacaeae-based plant) at room temperature for an hour (not “more than one hour”) but does not disclose digesting, nor addition of a coagulant to produce lignin agglomerates, which are et al., also discloses usage of kenaf fibers which are sieved, carbonized at 400 C, and then activated under phosphoric acid at 500 C, there is no disclosure use kenaf over any other biomass plant source, crushing after carbonization, production of the nanocarbon microparticles, or the plasma heating.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/Primary Examiner, Art Unit 1759